Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-875
                       Lower Tribunal No. 17-25772
                          ________________


                          Philip Morris USA Inc.,
                                 Appellant,

                                     vs.

                            Edward F. Principe,
                                Appellee.


    An Appeal from the Circuit Court for Miami-Dade County, Valerie R.
Manno Schurr, Judge.

      Arnold & Porter Kaye Scholer LLP, and Geoffrey J. Michael
(Washington, D.C.); Mayer Brown LLP, and Michael Rayfield (New York,
NY); Shook, Hardy & Bacon, L.L.P., and Scott A. Chesin (New York, NY),
for appellant.

     Ratzan Weissman & Boldt, and Kimberly L. Boldt and Ryan C. Tyler
(Boca Raton); The Alvarez Law Firm, and Alex Alvarez, Michael Alvarez,
Nick Reyes and Phillip Holden, for appellee.


Before EMAS, LOGUE and SCALES, JJ.
          SCALES, J.

          In this non-Engle case,1 Philip Morris USA, Inc. (“PM”) appeals from a

final judgment entered against it after a jury determined PM had fraudulently

misrepresented to, and concealed from, Edward Principe the dangers

associated with smoking filtered cigarettes. We reverse the final judgment

because Principe’s claims are barred by Florida’s statute of repose for fraud.

     I.     Background2

          A. Principe’s smoking history

          In 1970, when he was sixteen years-old, Principe started smoking

Parliaments, a filtered cigarette manufactured by PM. In 1975, after joining

the Marines, Principe switched to another PM brand of filtered cigarette,

Marlboro. In about 1980, Principe switched to Marlboro Lights, and finally, in

the 1990s, to Marlboro Ultra Lights.

          Each time Principe switched brands, he did so because he thought –

based on PM’s advertising and messaging – that he was progressing to a



1
  Engle was a class action case against the tobacco industry by Florida
smokers who suffered smoking-related diseases between 1990 and 1996.
After a partial trial, the Florida Supreme Court vacated the judgment and de-
certified the class, but held that certain findings made by the Engle jury would
be res judicata for class members who sought to pursue individual claims.
Engle v. Liggett Grp., Inc., 945 So. 2d 1246 (Fla. 2006).
2
    The relevant facts are not in dispute.

                                          2
safer cigarette. Ultimately, in 1998, Principe quit smoking. Shortly after

Principe quit smoking, PM changed its public position about the risks and

addictive nature of cigarettes. Contrary to its previous messaging, PM

publicly admitted both that smoking causes cancer and that nicotine is

addictive. Beginning in 1999, PM has stated publicly on its website that:

“Philip Morris USA agrees with the overwhelming medical and scientific

consensus that cigarette smoking is addictive and it can be very difficult to

quit smoking, but this should not deter smokers who want to quit from trying

to do so.”

      B. PM’s about-face disclaimers

      Beginning in the early 2000’s, PM’s website elaborated on this

message:

      We agree with the overwhelming medical and scientific
      consensus that cigarette smoking causes lung cancer, heart
      disease, emphysema and other serious diseases in smokers.
      Smokers are far more likely to develop serious diseases, like
      lung cancer, than non-smokers. There is no “safe” cigarette.

PM’s website, which contained links to, and quotations from, various

publications from the U.S. Surgeon General and the National Cancer

Institute, also made clear that the only way to reduce the risks of smoking-

related diseases meaningfully was to quit smoking:

      To reduce the health effects of smoking, the best thing to do is
      to quit; public health authorities do not endorse either smoking


                                       3
      fewer cigarettes or switching to lower tar and nicotine brands as
      a satisfactory way of reducing risk. In fact, one of the required
      cigarette warnings for packages and advertisements in the U.S.
      is “SURGEON GENERAL’S WARNING: Quitting Smoking Now
      Greatly Reduces Serious Risks to Your Health.”

This message was amplified in a brochure produced by PM, in 2002, and

distributed as inserts in major newspapers nationwide. In a section titled

“Quitting Smoking,” the inserts stated plainly: “The only proven way to reduce

the health risks of smoking is to quit.” The inserts also included this

disclaimer: “Low-tar cigarettes evidence does not indicate a benefit to public

health.”

      C. Principe’s lawsuit and the resulting proceedings

      PM’s about-face disclaimers, though, had come too late for Principe.

In 2016, eighteen years after he stopped smoking, Principe was diagnosed

with laryngeal cancer. The following year, he underwent surgery that

removed his larynx, leaving him with permanent breathing, eating and

speaking problems.

      On November 6, 2017, Principe filed this suit against PM 3 in the Miami-

Dade County Circuit Court. Principe asserted negligence and strict liability


3
  Principe’s lawsuit also named other tobacco manufacturers and the retailer
where Principe alleged that he purchased his cigarettes. Our record reflects
that Principe and certain of these other defendants resolved Principe’s
claims prior to trial, and only the case against PM is relevant to our
adjudication.

                                      4
claims, as well as the two fraud claims relevant here: fraudulent concealment

and fraudulent misrepresentation. With regard to his fraud claims, Principe’s

operative complaint asserted, with significant detail and specificity, that PM

engaged in a decades-long, deliberate campaign of deception regarding the

health dangers of smoking. Principe’s complaint asserts that PM “made

numerous public statements and advertisements, including but not limited

to, that smoking had not been proven to be injurious to health, that filtered

cigarettes were safe, safer or less hazardous than non-filtered cigarettes and

other similar statements and or advertisements.”

      In his claim for fraudulent concealment, Principe alleged that

information regarding the health hazards of cigarettes was concealed by PM

“for the purpose of inducing [Principe] to smoke, what [he] believed to be a

safe, safer or less hazardous cigarette.” In his claim for fraudulent

misrepresentation, Principe alleged that PM “sustained a broad-based public

campaign for many years disseminating misleading information and creating

controversy over the adverse effects of smoking cigarettes, and the addictive

nature of smoking cigarettes, intending that current and potential smoker

[sic] would rely on the misinformation.”

      Among its affirmative defenses, PM alleged that Principe’s claims are

barred by Florida’s statute of repose for fraud. At trial, the court deferred



                                      5
ruling on PM’s motion for directed verdict based on PM’s statute of repose

defense, and the jury found in Principe’s favor on his two fraud claims. 4 The

jury awarded Principe $360,000 for past medical expenses and $10.2 million

in non-economic damages for future pain and suffering. The trial court then

entered the orders appealed by PM in this case: the final judgment consistent

with the jury verdict, the order denying PM’s post-trial motion for judgment

notwithstanding the verdict, and the order denying PM’s motion for directed

verdict upon which the trial court had deferred ruling.

     II.      Analysis5

           As it did below, PM argues that, as a matter of law, Principe’s fraud

claims are time-barred by Florida’s statute of repose for fraud.

     A. Statutes of limitations and repose – generally

           A statute of limitations provides a specific time period after the accrual

of a cause of action in which a plaintiff must bring his lawsuit. This time period

generally begins upon the occurrence of the last element of the cause of

action. 6 For example, a plaintiff must bring an action for negligence within



4
    The jury found in PM’s favor on Principe’s other claims.
5
  When, as in this case, the relevant facts are not in dispute, whether a claim
is barred by the statute of repose presents a question of law that we review
de novo. Hess v. Philip Morris USA, Inc., 175. So. 3d 687, 692 (Fla. 2015).


                                            6
four years of the occurrence of the last element for the tort of negligence:

generally, the plaintiff’s suffering injury as a result of the tortfeasor’s breach

of duty. § 95.11(3)(a), Fla. Stat. (2017).

      Recognizing, though, that sometimes the last element of the cause of

action may occur – and the cause of action may therefore accrue – several

years after the defendant’s act or omission, legislatures have enacted

statutes of repose to ensure that a defendant’s potential liability ends at

some definite point, irrespective of when the cause of action may have

accrued. Statutes of repose “run from the date of a discrete act on the part

of the defendant without regard to when the cause of action accrued.” Kush

v. Lloyd, 616 So. 2d 415, 418 (Fla. 1992). For example, in the products

liability context, it is possible that a plaintiff’s injury (i.e., generally, the last

element of the cause of action for product liability) may not occur until

decades after the plaintiff buys the product. Thus, to ensure that a

manufacturer’s potential liability is not of indefinite duration, the Florida

Legislature enacted a statute of repose for products liability claims that

generally requires such claims be brought no later than twelve years after




6
  In pertinent part, section 95.031(1) of the Florida Statutes provides: “A
cause of action accrues when the last element constituting the cause of
action occurs.”

                                          7
the alleged defective product is first purchased, irrespective of when the

plaintiff’s injury occurs. § 95.031(2)(a), Fla. Stat. (2017).

   B. Florida’s statutes of limitations and repose for fraud, and the Hess
      decision


      Florida’s statute of limitations for fraud is four years. § 95.11(3)(j), Fla.

Stat. (2017). Because a plaintiff can be the victim of fraud for some time

without even knowing it, Florida provides that the limitations period for

bringing a fraud claim does not begin until the wrongdoer’s acts were, or

should have been, discovered. See Kush, 616 So. 2d at 418. Significantly,

for our analysis, Florida’s legislature has combined fraud’s limitations statute

with a statute of repose requiring that any fraud action must begin within

twelve years of the commission of the alleged fraud, irrespective of the date

the wrongdoer’s acts were, or should have been, discovered:

      An action founded upon fraud . . . must be begun within . . . [four
      years] . . . with the period running from the time the facts giving
      rise to the cause of action were discovered or should have been
      discovered with the exercise of due diligence, instead of running
      from any date prescribed elsewhere . . . , but in any event an
      action for fraud . . . must be begun within 12 years after the date
      of the commission of the alleged fraud, regardless of the date the
      fraud was or should have been discovered.

§ 95.031(2)(a), Fla. Stat. (2017) (emphasis added).

      Hence, per the fraud repose statute, “[if] the ‘commission of the alleged

fraud’ does not take place within the statute of repose period, then the fraud


                                        8
claim is extinguished.” Hess, 175 So. 3d at 696. In order to prove a fraudulent

misrepresentation claim, a plaintiff must generally establish that: (i) the

defendant made a false statement of material fact; (ii) the defendant knew or

should have known the representation was false; (iii) the false representation

was made with the intent that it would induce the plaintiff to act; and (iv) the

plaintiff suffered resulting damages in reliance upon the representation. 7

Butler v. Yusem, 44 So. 3d 102, 105 (Fla. 2010).

      Although a plaintiff in a tobacco case must establish each of these

elements for a fraud claim, Florida’s Supreme Court has clarified that “the

date of the commission of the alleged fraud” in the fraud repose statute refers

not to the date that the fraud cause of action accrued, but rather, to the date

of the defendant’s “wrongful conduct.” Hess, 175 So. 3d at 698. In other

words, “for statute of repose purposes it is not necessary that the smoker

relied during the twelve-year repose period. Where there is evidence of the

defendant’s wrongful conduct within the repose period, the statute of repose



7
  The elements of a fraudulent concealment claim are similar to that of
fraudulent misrepresentation, and are as follows: (i) the defendant concealed
or failed to disclose a material fact; (ii) the defendant knew or should have
known the material fact should be disclosed; (iii) the defendant knew its
concealment of or failure to disclose the material fact would induce the
plaintiff to act; (iv) the defendant had a duty to disclose; and (v) the plaintiff
detrimentally relied on the concealed information. R.J. Reynolds Tobacco
Co. v. Martin, 53 So. 3d 1060, 1068 (Fla. 1st DCA 2010).

                                        9
will not bar a plaintiff’s [fraud] claim.” Id. at 698 (emphasis added). And, for

statute of repose purposes, the “wrongful conduct” consists of “a discrete act

on the part of the defendant.” Hess, 175 So. 3d at 698 (citing Kush, 616 So.

2d at 418).

      Therefore, to defeat a defendant’s statute of repose affirmative

defense in a tobacco case premised upon the defendant’s fraud, the plaintiff

need only show that the defendant’s “wrongful conduct” – i.e., the first three

elements of the fraudulent misrepresentation cause of action and the first

four elements of the fraudulent concealment cause of action – occurred prior

to the expiration of the twelve-year repose period (see section II(D), infra).

Put another way, in a tobacco case where the plaintiff is alleging fraud, the

plaintiff will defeat a statute of repose defense if the plaintiff establishes that,

during the twelve-year period prior to the filing of the complaint, the

defendant knowingly made a materially false statement 8 with the intent that

the statement be relied upon by smokers.


8
  Obviously, not just any materially false statement made by the defendant
during the repose period satisfies Hess’s requirement. The repose statute
requires the action be brought within twelve years of “the commission of the
alleged fraud.” Hess, 175 So. 3d at 698 (quoting § 95.031(2), Fla. Stat.)
(emphasis added). Therefore, to be actionable under Hess – dispensing with
the element of reliance during the repose period – the defendant’s materially
false statement must not only be made within the repose period, but also
must be similar in nature and related to the fraudulent statement upon which
the plaintiff, outside the repose period, initially detrimentally relied.

                                        10
   C. Whether PM engaged in “wrongful conduct” during the repose period

      Against this backdrop, we analyze this case and PM’s statute of repose

defense. It is important to note that we take no issue with the jury’s factual

findings and accept that Principe established the elements of both fraudulent

concealment and fraudulent representation. What makes this case

analytically challenging is the difficulty of applying the statute of repose given

both the chronology of events and the time periods that elapsed between the

occurrence of the elements of Principe’s fraud causes of action.

      PM’s knowing misrepresentations and concealment were ongoing for

decades and were not disclaimed until approximately 2000, when PM began

publicly to renounce its prior false messaging regarding cigarette safety.

Principe’s reliance on PM’s misrepresentations and concealment occurred

in the 1970s and 1980s, long before PM’s disclaimers. Principe stopped

smoking in 1998, several years before PM’s disclaimers, almost eighteen

years before he was diagnosed with laryngeal cancer (and his cause of

action accrued), and nineteen years before he filed his lawsuit.

      Our inquiry, however, is not whether or when Principe’s cause of action

against PM accrued. Because the statute of repose runs from the date of “a

discrete act on the part of the defendant” Hess, 175 So. 3d at 698 (citing

Kush, 616 So. 2d at 418), the parties appear to agree that this case hinges



                                       11
– and we limit our focus – upon whether PM engaged in “wrongful conduct”

during the twelve-year repose period beginning on November 6, 2005, and

ending on November 6, 2017, the date Principe filed his lawsuit. If, in our de

novo review of the record, we conclude that PM engaged in “wrongful

conduct” during the repose period, we must affirm. Hess, 175 So. 3d at 698.

Otherwise, the statute of repose bars Principe’s claims. § 95.031(2)(a), Fla.

Stat. (2017).

      Principe identifies two acts occurring during the repose period that he

asserts constitute “wrongful conduct” so as to defeat PM’s statute of repose

defense: (i) the 2011 deposition testimony of PM’s corporate representative,

Dr. Peter Lipowicz, in an unrelated Florida tobacco case in which Dr.

Lipowicz testified that PM believes that filtered cigarettes reduce the risk of

cancer; and (ii) PM’s continued manufacture and sale of cigarettes with filters

during the repose period. We address each of the identified acts in turn.

   D. Dr. Lipowicz’s deposition testimony in an unrelated case

      At trial, Principe presented the jury with deposition testimony, given in

2011, by Dr. Lipowicz, a PM vice president whom PM had designated as its

corporate representative in an unrelated Florida tobacco case. Principe

points to the following specific testimony as “wrongful conduct” (occurring

within Principe’s repose period):



                                      12
       Q: Does Philip Morris admit that filtered cigarettes are just as
     hazardous as unfiltered cigarettes?

         A: No. We think that filtered cigarettes and the addition of
     filters on cigarettes, their research has shown that they have
     been shown to reduce the risk of cancer in smokers who smoke
     them. So we disagree with that.

          ....

        Q: Does Philip Morris admit that there is not sufficient
     evidence that there is any less danger with low-tar cigarettes
     than other cigarettes?

        A: No. Philip Morris – you know, we believe that lower-tar
     cigarettes, the evidence shows that there is some reduction in
     cancer risk by using lower-tar cigarettes.


     Principe asserts that Dr. Lipowicz’s testimony – as PM’s corporate

representative – constitutes “wrongful conduct” because it is contrary not

only to established science, but also to PM’s own disclaimers made in 2000,

stating that “there is no safe cigarette.” As mentioned above, to constitute

“wrongful conduct” under Hess, the defendant’s conduct must meet the first

three elements of fraud: the defendant’s statement must be materially false,

knowingly made, and intended to induce another to act. (see Section II (B),

supra).

     We do not quarrel with Principe’s assertion that Dr. Lipowicz’s

deposition testimony was knowingly false, thus establishing the first two

elements of fraud.    We agree, though, with PM’s argument that Dr.


                                    13
Lipowicz’s compelled testimony in a deposition in an unrelated case, was not

intended to induce anyone to act. The testimony was not intended to induce

nonsmokers to start smoking; it was not intended to induce smokers to

smoke more cigarettes; nor was it intended to induce smokers of non-filtered

cigarettes to smoke filtered cigarettes. Indeed, this deposition testimony in

an unrelated case was not intended by PM to induce anyone to do anything.

While the deposition was a public statement, as part of a public proceeding

(and presumably it was offered into evidence in the case in which it was

solicited as well as in this case), there is no evidence in this record – or any

suggestion by Principe – that PM intended that the testimony induce anyone

to act.

      Principe argues that, under Hess, he need establish only that Dr.

Lipowicz’s testimony was false and made knowingly, without regard to

whether the testimony was intended to induce reliance. We do not read the

holding in Hess so broadly. As mentioned earlier, Hess instructs that, for

statute of repose purposes, to determine “the date of the commission of the

alleged fraud” we look to the discrete act of the defendant, without regard to

the plaintiff’s reliance on that act. Hess, 175 So. 3d at 698. Because the plain

text of the repose statute expressly requires a defendant’s “commission of

the alleged fraud” to occur within the repose period, see § 95.031(2)(a), Fla.



                                      14
Stat. (2017) (emphasis added), we cannot, consistent with the statute’s plain

language, read into Hess an implied excusal of another element of fraud,

that is, proof that the defendant intended reliance upon a knowingly false

statement.

       A false statement in the abstract, even if knowingly made, does not

constitute fraud; indeed, what makes a false statement fraudulent is the

declarant’s intent that others rely upon it. Butler, 44 So. 3d at 105. Hence, to

give full effect to both the repose statute’s text and Hess’s holding, we cannot

conclude, as Principe invites us to do, that a defendant’s knowingly false

statement, made without an intent to induce, constitutes sufficient “wrongful

conduct,” thereby negating the statute of repose defense.

      Thus, we conclude, as a matter of law, that Dr. Lipowicz’s deposition

testimony did not constitute the requisite “wrongful conduct” occurring within

the repose period so as to defeat PM’s statute of repose defense.

   E. PM’s continued manufacture and distribution of filtered cigarettes – the
      Gentile decision


      Principe also asserts that the statute of repose is inapplicable because

PM’s manufacturing and distribution of filtered cigarettes during the repose

period constituted a misrepresentation. Essentially, Principe argues that, for

decades, PM’s messaging touted the health benefits of filtered cigarettes,



                                      15
and, because PM now concedes in its public messaging that filtered

cigarettes are not safe, PM’s continued manufacturing and distribution of

filtered cigarettes is inherently wrongful conduct that defeats a statute of

repose defense. Heavily relying on our sister court’s opinion in Philip Morris

USA Inc. v. Gentile, 281 So.3d 493 (Fla. 4th DCA 2019), PM responds by

arguing that its above-referenced public disclaimers, published in 2000 and

2002, adequately and expressly disclaimed any prior fraudulent messaging,

thus extinguishing Principe’s fraud claims.

      In Gentile, the plaintiff filed a wrongful death action on behalf of the

deceased smoker who died from lung cancer in 2014. In his lawsuit, the

Gentile plaintiff alleged, among other claims against PM, fraudulent

misrepresentation and concealment. At trial, PM argued (as it did below in

this case) that it was entitled to a directed verdict because the plaintiff had

failed to prove that PM had made false or misleading statements during the

repose period that began on May 12, 2003, twelve years prior to the suit’s

filing. Id. at 494, n.2. The trial court denied PM’s directed verdict motion and,

after the jury returned a verdict for the plaintiff, PM appealed. Id. at 494.

      On appeal, PM argued that essentially the same public disclaimers,

referenced in section I(B), supra, negated the Gentile plaintiff’s virtually

identical fraud claims. Id. at 496. The Gentile court, on de novo review,



                                       16
reversed and remanded with instructions for the trial court to enter a directed

verdict for PM on the plaintiff’s fraud claims. The Gentile court determined

that PM’s continued marketing of light and ultra-light cigarettes during the

repose period did not constitute a misrepresentation because PM had

“adequately disclaimed any prior misrepresentations.” Id. at 497.

      It is well settled that a party cannot recover in fraud for alleged

misrepresentations that have been expressly disclaimed. See Mac-Gray

Servs., Inc. v. DeGeorge, 913 So. 2d 630, 634 (Fla. 3d DCA 2005). As

described in section I(B), supra, in 2000 and 2002, PM issued its official

position regarding smoking and health issues, clearly and unequivocally

stating, among other things, that: “There is no safe cigarette. Cigarettes are

addictive and cause serious disease in smokers. For those concerned about

the health risks of smoking, the best thing to do is to quit.”

      Gentile held that these disclaimers adequately disclaimed any prior

misrepresentations so that PM’s continued marketing of light and ultra-light

cigarettes during the repose period did not constitute a fraudulent

misrepresentation. Gentile, 281 So. 3d at 496. Principe seeks to distinguish

Gentile on the basis that the Gentile plaintiff alleged that the deceased

smoker relied upon PM’s misrepresentations regarding light and ultra-light

cigarettes, as opposed to filtered cigarettes. Principe argues that, because



                                       17
a portion of the disclaimers referenced in the Gentile opinion specifically

reference “light” and “ultra-light” cigarettes – and the disclaimers do not

specifically reference “filtered” cigarettes – Gentile is inapplicable.

      We do not read Gentile’s holding as limiting the scope of PM’s

disclaimers only to light and ultra-light cigarettes. We agree with PM that

there is no reasonable way to read into these disclosures the distinctions

that Principe would have us make; that, by not specifically mentioning

“filtered” cigarettes in the disclaimers, the disclaimers do not disclaim any

prior misrepresentations regarding filtered cigarettes. PM’s disclaimers did

not suggest, either overtly or subtly, that a smoker’s health concerns could

be alleviated by smoking filtered cigarettes. To the contrary, the advice and

messaging in the disclaimers are absolute and unequivocal: those with any

health concerns should quit smoking because there are no safe cigarettes.9

      We therefore conclude, as did the Gentile court, that PM’s pre-repose

period disclaimers adequately disclaimed the dangers inherent in cigarette

smoking so that PM’s continued manufacture and distribution of filtered



9
  In its order denying PM’s directed verdict motion, the trial court concluded
that PM had failed to preserve a “disclaimer defense.” PM, though, did not
allege, and on appeal does not argue a separate affirmative defense of
disclaimer. As Gentile instructs, this Court may look to PM’s disclaimers to
determine whether PM engaged in wrongful conduct during the repose
period.

                                       18
cigarettes did not constitute a misrepresentation occurring during the repose

period. Id. at 496-97. 10

     III.     Conclusion

            The two acts identified by Principe that occurred during the repose

period – Dr. Lipowicz’s deposition testimony and PM’s continued

manufacture and sale of filtered cigarettes – do not constitute “wrongful

conduct” as required by Hess. Therefore, because the record reveals no

other wrongful conduct by PM occurring within the repose period, Principe’s

fraud claims are barred by Florida’s statute of repose for fraud. We reverse

the final judgment and the trial court’s orders denying PM’s motions for

directed verdict and judgment notwithstanding the verdict, and remand for

entry of a final judgment for PM.

            Reversed and remanded, with instructions.




10
    This is not a case where PM’s manufacture and sale of filtered cigarettes
during the repose period are coupled with messaging that suggests a filter
makes its cigarettes safer or healthier. Principe, rather, asks us to conclude
that a cigarette containing a filter is, itself, a fraudulent misrepresentation.
While cigarette filters do not make cigarettes safer or healthier, we are
unable to conclude, based on our de novo review of this record, that either
PM’s manufacturing of filtered cigarettes, or its labelling a cigarette that has
a filter as “filtered,” is inherently fraudulent. Indeed, at oral argument, PM’s
counsel stated that its customers prefer a cigarette with a filter because a
filter blocks small pieces of tobacco from reaching the smoker’s mouth.

                                         19